STATUS OF CLAIMS
1.	Claims 1, 6-8, 12, 15, 17-20, 24 and 27-28, have been amended and entered.
2.	Claims 2-3, 10-11, 13-14, 21-22 and 25-26, are cancelled. 
3.	Claims 29 and 30, are newly added, therefore 
4.	Claims 1, 4-9, 12, 15-20, 23-24 and 27-30, are allowed.

RESPONSE TO AMENDMENT
5.	In response to the amendment filed on 08/16/2022, Examiner held an interview with the Applicant on 08/23/2022, to discuss typographical issues obscuring the claim numbers in the claims filed 8/16/2022 in the RCE. For example, the status and content of claim 18 was indeterminate, subsequent claim numberings through claim 24 shifted, and claim 24 was numbered twice. Participants agreed to the supplemental amendment that was filed by the Applicant on 08/24/2022. Examiner has examined the newly added claims 29 and 30 and found that the claims are representative of examined claims 4 and 5, and claim 6, respectively. Therefore, the newly added claims have no new matter and are hereby allowed also. Please reference the table below for analysis, and Applicant’s remarks filed on 08/24/2022.
	 
1/24/2022 RCE
8/16/2022 Amendment
8/24/2022 Supplemental
Renumbered on Allowance
1 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
1
2 (Cancelled)
(Cancelled)
(Cancelled)
-
3 (Cancelled)
(Cancelled)
(Cancelled)
-
4 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
2
5 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
3
6 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
4
7 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
5
8 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
6
9 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
7
10 (Cancelled)
(Cancelled)
(Cancelled)
-
11 (Cancelled)
(Cancelled)
(Cancelled)
-
12 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
8
13 (Cancelled)
(Cancelled)
(Cancelled)
-
14 (Cancelled)
(Cancelled)
(Cancelled)
-
15 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
9
16 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
10
17 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
11
18 (Prev. Amend)
???
(Prev. Amend)
12
19 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
13
20 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
14
21 (Cancelled)
(Prev. Amend)
(Cancelled)
-
22 (Cancelled)
(Cancelled)
(Cancelled)
-
23 (Prev. Amend)
(Cancelled)
(Prev. Amend)
15
24 (Prev. Amend)
claim 24 twice,  (Prev. Amend)
(Prev. Amend)
16
25 (Prev. Amend)
(Cancelled)
(Cancelled)
-
26 (Prev. Amend)
(Cancelled)
(Cancelled)
-
27 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
17
28 (Prev. Amend)
(Prev. Amend)
(Prev. Amend)
18
29 N/A
N/A
(New)
19
30 N/A
N/A
(New)
20


REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
This application is allowed in view of the agreement reached in the interview held on 08/23/2022 and mailed out on 08/29/2022, resulting in the supplemental Amendment/claims filed by the Applicant on 08/24/2022. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Vincent Idiake whose telephone number is (571)272-
1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685